OPINION
LILLEHAUG, Justice.
Respondent Josephine Hohlt slipped and fell on an icy sidewalk when walking from her workplace to a parking ramp owned and operated by her employer, the University of Minnesota. Hohlt filed a claim for workers’ compensation benefits. The compensation judge denied Hohlt’s claim on the ground that her injury did not arise out of her employment. Hohlt appealed to the Workers’ Compensation Court of Appeals (WCCA), which reversed the compensation judge on the “arising out of’ issue and further held that the injury was “in the course of’ employment. Because the WCCA was correct in concluding that Hohlt’s injury was compensable, we affirm its decision.
FACTS
On December 30, 2013, Josephine Hohlt drove to her job as a painter at the University, where she was scheduled to work from 3 p.m. to 11:30 p.m. Hohlt parked in the Oak Street ramp, a public parking ramp owned and operated by the University. She usually parked in the Oak Street ramp because it charged $6 per day for cars arriving after 2 p.m., rather than the usual $12 per day.1
Hohlt painted many buildings on the University’s Twin Cities campus, but she most often worked in the Mayo building and the dormitories. That day, she painted in the Mayo building. Hohlt finished her work early, so she and two coworkers “punched out” at 10:30 p.m. It was sleeting and snowing that night, so Hohlt walked carefully on the sidewalk that stretched the four blocks between the Mayo building and the Oak Street ramp. Although the City of Minneapolis owns the sidewalk, the University as an adjacent property owner has the responsibility to maintain it, including keeping it clear of snow and ice. See Minneapolis, Minn., Code of Ordinances § 445.20 (2016).
When Hohlt and her coworkers reached the intersection of Oak Street and Delaware Street, they waited for the traffic light to indicate that they could cross the street. When the light changed, Hohlt walked forward onto the sidewalk’s curb ramp. There, she slipped on ice and fell. Unable to get up, Hohlt was helped into a coworker’s car and taken to a nearby emergency room.
Hohlt had broken her hip. It failed to heal properly, so she underwent hip replacement surgery about a year later. Two months later, Hohlt returned to her job as a painter without restrictions.
*780Hohlt filed a claim petition for workers’ compensation benefits, and a compensation judge held a hearing on the claim.2 The issues contested at the hearing were whether Hohlt’s injury arose out of her employment and was in the course of her employment. See Minn. Stat. § 176.021, subd. 1 (2016).
In its findings and order following the hearing, the compensation judge noted that “the parking lot exception may apply to the course and scope requirement,” but did not decide the issue. The compensation judge concluded that Hohlt’s injury did not “arise out of’ her employment because “the hazard faced by the employee of falling on winter ice or snow was not unlike the hazard faced by the general public.” Hohlt appealed the compensation judge’s decision that her injury did not arise out of her employment. The University cross-appealed on the issue of the “in the course of’ requirement.
The Workers’ Compensation Court of Appeals, sitting en banc, unanimously reversed the compensation judge’s “arising out of’ conclusion. Hohlt v. Univ. of Minn., No. WC15-5821, 2016 WL 698266, at *1 (Minn. WCCA Feb. 3, 2016). The WCCA determined that “Hohlt was on the premises of the employer when she was injured” because she had recently punched out and “was walking a short distance on the most direct route to a parking ramp owned and operated by her employer.” Id. at *6. Thus, the WCCA concluded that “Hohlt was in the course of her employment when [she was] injured.” Id. The WCCA also concluded that the injury arose out of Hohlt’s employment because her “presence on the employer’s premises ... was not due to her membership in the general public but was because of her employment by the university.” Id. at *5.
On appeal, the University argues that the WCCA erred as a matter of law by failing to adhere to Dykhoff’s rule that the “arising out of’ and “in the course of’ tests in the statute must be applied independently. See Dykhoff v. Xcel Energy, 840 N.W.2d 821, 830 (Minn. 2013). The University also contends that the WCCA erred in substituting its findings of fact for those of the compensation judge.
ANALYSIS
The WCCA is a “specialized agency of the executive branch, its members selected for their experience and expertise.” Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54, 61 (Minn. 1984). It is entrusted with deciding “all questions of law and fact arising under the workers’ compensation laws of the state in those cases that have been appealed to the [WCCA].” Minn. Stat. § 175A.01, subd. 5 (2016). We will reverse the WCCA on review if we determine that it clearly and manifestly erred by rejecting findings supported by substantial evidence and substituting its own findings. Hengemuhle, 358 N.W.2d at 59, 61; Gibberd v. Control Data Corp., 424 N.W.2d 776, 779-80 (Minn. 1988). In this case, the relevant facts are undisputed, so we are left with a question of law, which we consider de novo. Reider v. Anoka-Hennepin Sch. Dist. No. 11, 728 N.W.2d 246, 249 (Minn. 2007) (interpreting provisions of the Workers’ Compensation Act is a statutory question that we review de novo).
The question of law presented is whether, applying undisputed facts, Hohlt’s injury is compensable under Minn. Stat. § 176.021. Section 176.021, subdivi*781sion 1, provides that “[e]very employer is liable for compensation according' to the provisions of this chapter and is liable to pay compensation in every case of personal injury or death of an employee arising out of and in the course of employment without regard to the question of negligence.” The “arising out of’ and the “in the course of’ requirements in the statute are distinct and each must be met for an injury to be compensable. Dykhoff, 840 N.W.2d at 826. The University argues that Hohlt satisfied neither the “arising out of’ requirement nor the “in the course of’ requirement.
I.
For an injury to arise out of employment, “a causal connection—not necessarily in the proximate cause sense— must exist between the injury and the employment.” Gibberd, 424 N.W.2d at 780. A causal connection “is supplied if the employment exposes the employee to a hazard which originates on the premises as a part of the working environment, or ... peculiarly exposes the employee to an external hazard whereby he is subjected to a different and a greater risk than if he had been pursuing his ordinary personal affairs.” Dykhoff, 840 N.W.2d at 826 (quoting Nelson v. City of St. Paul, 249 Minn. 53, 81 N.W.2d 272, 275 (1957)) (internal quotation marks omitted). When “the employment creates a special hazard from which injury comes, then, within the meaning of the statute, there is that causal relation between employment” and the injury. Id. (quoting Hanson v. Robitshek-Schneider Co., 209 Minn. 596, 297 N.W. 19, 21 (1941)) (internal quotation marks omitted).
The compensation judge determined that Hohlt’s injury did not result from a special hazard. The University contends that this was a factual finding. It was not; rather, the compensation judge applied the law—the “increased-risk” test—to the undisputed facts. “Increased risk” is a legal test based on the workers’ compensation statute’s “arising out of’ language. See Dykhoff, 840 N.W.2d at 826.
The WOGA applied the increased-risk test to the undisputed facts, and correctly concluded that there was a causal connection between the injury and the employment. Specifically, the causal connection exists because Hohlt’s employment exposed her to a hazard that originated on the premises as part of the working environment.
In this case, that hazard was the University-maintained sidewalk. Hohlt was moving from one part of her employer’s premises to another.3 As she walked from the Mayo building to the Oak Street ramp, she fell on an icy patch. She was exposed to the icy sidewalk on her employer’s premises because she was there, not as a member of the general public, but because of her employment as a painter. There was a causal connection between her injury and her employment. Thus, the “arising out of’ requirement is satisfied.
Our case law firmly supports this application of the increased-risk test. In Foley, an employee was murdered in an employer-owned parking .ramp- while walking from the office to her car. Foley v. Honeywell, Inc., 488 N.W.2d 268, 270 (Minn. 1992). The ramp was open to the public visiting the employer’s premises, as was *782the Oak Street ramp in this case. We held that Foley’s “presence at the facility ... was due to her employment by Honeywell. Thus the risk to her arising from any unsafe conditions in the ramp was associated with her employment, and her injury followed as a natural incident of the work.”4 Id. at 272 (internal quotation marks omitted). Foley was discussed in Dykhoff, 840 N.W.2d at 827.
Likewise, in Hanson, an employee was assaulted and murdered when walking at night from the office to his car. Hanson, 297 N.W. at 20. The employer’s premises were in a high-crime area, where the employee faced the same risks as any member of the public. Id. at 20-21. As in Foley, we held, that the employee was exposed to the hazard as a result of his employment, so the employee’s death arose out of his employment. Hanson, 297 N.W. at 21. Hanson, too, was discussed in Dykhoff, 840 N.W.2d at 827. Foley and Hanson show that the test is not whether the general public was also exposed to the risk, but whether the employee was exposed to the risk because of employment.
The two cases on which the University primarily relies, Satack and Dykhoff, are not to the contrary. In Satack, an employee received a ride to work from her husband, who dropped her off near her office. Satack v. State, Dep’t of Pub. Safety, 275 N.W.2d 556, 557 (Minn. 1978). The employee slipped and fell while walking on an icy sidewalk that led to her office. Id. We held that the injury did not arise out of her employment in part because the sidewalk “was a route used by the employee in common with members of the general public and the hazard faced by her of falling on winter ice or snow was not unlike the hazard faced by the general public.” Id. at 558.
While the facts of Satack are certainly similar to the facts in this case, there is a key difference. Unlike Satack, Hohlt was moving between her employer’s premises when she was injured. Satack was not moving between her employer’s premises when she fell.5 Satack itself draws this distinction: there is the “common exception to the premises requirement under which an injury sustained by an employee while traveling between two parts of his employer’s premises is held to arise out of and in the course of his employment.” Id. (citation omitted). Thus, Hohlt’s walk arose out of her employment, while Satack’s walk did not.6
*783The University contends that this reasoning, which draws on our case law focusing on the location of the hazard and the injury, collapses the “arising out of’ requirement into the “in the course of’ requirement. Not so. To meet the “arising out of’ requirement, the employee must still be exposed to increased risk. Dykhoff is illustrative.
In Dykhoff, an employee fell on the floor while walking to a meeting on the employer’s premises. 840 N.W.2d at 824. The floor was flat, dry, and clean. Id. We agreed with the compensation judge’s finding that nothing about the floor increased the employee’s risk of injury, and therefore we held that Dykhoff failed to prove that her injury arose out of her employment. Id. at 828. Essentially, Dykhoff is a case about unexplained injury. Here, Hohlt’s injury is fully explained. She encountered an icy sidewalk, not a clean floor. The icy sidewalk created an increased risk of injury, so Hohlt’s slip and fall arose out of her employment. See Olson v. Trinity Lodge No. 282, 226 Minn. 141, 32 N.W.2d 256, 259 (1948) (holding that an icy sidewalk was a hazard arising out of employment).
The University takes Dykhoff a step too far when it argues that an icy sidewalk is not an increased risk because all Minnesotans face the risk of falling on winter ice or snow. The WCCA properly observed that sharpening the increased-risk test that way would eliminate a broad swath of com-pensable injuries. As the WCCA put it, under the University’s interpretation of the increased-risk test, a “hotel maid injured while cleaning a hotel room would not be covered because members of the general public do cleaning and the maid cleans her own residence. The same would hold true for landscape workers, delivery drivers, cooks, and many other occupations.” Hohlt, 2016 WL 698266, at *4. This cannot be what the Legislature intended, and is certainly not consistent with our case law. When an employee encounters an increased risk of injury from a hazard on the employer’s premises because of her employment, her injury is one “arising out of’ employment under the statute. Accordingly) we hold that Hohlt’s slip and fall arose out of her employment.
II.
Next, we consider the “in the course of employment” requirement of the workers’ compensation statute. Minn. Stat. § 176.021, subd. 1. An employee is in the course of employment while providing services to the employer and also for “a reasonable period beyond actual working hours if an employee is engaging in activities reasonably incidental to employment.” Starrett v. Pier Foundry, 488 N.W.2d 273, 274 (Minn. 1992). A “reasonable” time has included up to 45 minutes before the official workday begins, Satack, 275 N.W.2d at 557 n.1, and up to an hour after the official workday ends, Blattner v. Loyal Order of Moose, 264 Minn. 79, 117 N.W.2d 570, 571 (1962).
“As a general rule, injuries suffered by an employee while commuting to and from work are not compensable.” *784Swanson v. Fairway Foods, 439 N.W.2d 722, 724 (Minn. 1989). However, an injury that occurs while the employee is in an employer-owned or -operated parking facility may be compensable. See Foley, 488 N.W.2d at 272-73; Starrett, 488 N.W.2d at 274; Merrill v. J.C. Penney, 256 N.W.2d 518, 520 (Minn. 1977); Goff v. Farmers Union Accounting Serv., Inc., 308 Minn. 440, 241 N.W.2d 315, 318 (1976). There exists “a common exception to the premises requirement under which an injury sustained by an employee while traveling between two parts of his employer’s premises is held to arise out of and in the course of his employment.” Satack, 275 N.W.2d at 558 (citation omitted). Foley, Starrett, Merrill, and Goff apply that exception to injuries sustained in employer-owned or -operated parking lots. See, e.g., Goff, 241 N.W.2d at 317 (determining that an “employee is within the protection of the act during a reasonable period of time for purposes of ingress and egress” (citing Olson, 32 N.W.2d at 258)); 2 Lex K. Larson, Larson’s Workers’ Compensation Law § 13.01[2][b] (Matthew Bender Rev. Ed. 2016) (“By establishing or sponsoring a parking lot not contiguous to the working premises, the employer has created the necessity for encountering the hazards lying between these two portions of the premises. No such considerations apply to a trip to some bus stop ... or to some parking location on a public street over which the employer has no conceivable control”). As the compensation judge hinted, and as the WCCA held, Hohlt’s injury arose in the course of her employment. She slipped and fell shortly after leaving work. This was “a reasonable period beyond actual working hours.” Starrett, 488 N.W.2d at 274. Hohlt’s direct walk to her car, only four blocks away, was “reasonably incidental to employment.”7 Id. Finally, Hohlt sustained the injury after leaving work at a University building and walking directly on the University-maintained sidewalk to the University’s parking ramp. Thus, we hold that Hohlt was in the course of her employment when she was injured.
The University argues that a rule establishing that all employer-owned or operated parking facilities are part of the employer’s premises would conflict with Dykhoff’s, prohibition on collapsing the statute’s two distinct requirements. In Dykhoff, we rejected the WCCA’s “work-connection balancing test” because it “col-lapsefd] the ‘arising out of requirement into the ‘in the course of requirement.” Dykhoff, 840 N.W.2d at 825, 829. We have done no such collapsing in this case. Nor do we announce any new rule of law regarding parking ramps. Instead, we have analyzed the two statutory requirements separately, as the statute and Dykhoff mandate.
Based on our precedent applied to the undisputed facts, Hohlt’s injury both arose out of, and was in the course of, her employment. It is compensable.
CONCLUSION
For the foregoing reasons, we affirm.
GILDEA, C.J., and STRAS and CHUTICH, JJ., took no part in the consideration or decision of this case.
Lillehaug, J. Dissenting, Anderson, J., and Halbrooks, Jill, Acting Justice *

. Although the Oak Street ramp called this discount a “contractor” rate, it was available to anyone who parked in the ramp during certain time periods.


. Before the hearing, the parties stipulated that all of the medical expenses at issue were reasonable and necessary, and that Hohlt’s period of temporary total disability lasted from December 31, 2013, to December 11, 2014.


. According to the dissent, Hohlt’s injury did not occur on “her employer’s premises’’ because she fell on a public sidewalk. But this sidewalk was on the University campus and was maintained by the University. See Minneapolis, Minn,, Code of Ordinances § 445.20. In any event, an injury sustained on a public sidewalk or street may be compensable. See Goff v. Farmers Union Accounting Serv., Inc., 308 Minn. 440, 241 N.W.2d 315, 316-18 (1976).”


. The dissent attempts to distinguish Foley by observing that Foley was required to park in the ramp where she was murdered, the ramp offered limited access to the general public, and Foley was murdered in the ramp rather than on a sidewalk. But Foley's "arising out of” determination did not depend on these circumstances. Instead, the fact that Foley was in the parking lot "due to her employment by Honeywell” was decisive. Foley, 488 N.W.2d at 272. Hohlt’s injury, sustained while she traveled between two premises owned by her employer, was likewise a result of her employment.


. Cf. Starrett v. Pier Foundry, 488 N.W.2d 273, 274 (Minn. 1992) (affirming an award of compensation to an employee for an injury sustained in a fall that occurred in an employer-owned parking lot); Merrill v. J.C. Penney, 256 N.W.2d 518, 519-21 (Minn. 1977) (affirming an award of compensation to an employee for an injury sustained in a fall that occurred in a parking lot, when the employer did not own the lot but paid to maintain it as part of the employer’s shopping center lease).


.The dissent contends that “the University did not create the necessity for Hohlt to walk to the Oak Street ramp” because Hohlt could have parked at a different ramp with tunnel or skyway access to her worksite, thereby avoiding the icy sidewalk. But the test for whether an injury arose from employment is not whether the employee could have possibly avoided the risk; rather, the test is whether the employee was exposed to the risk because of employment. Foley, 488 N.W.2d at 272; *783Hanson, 297 N.W. at 21. An employer that establishes a parking lot used by employees has created circumstances in which an employee may encounter hazards while traveling between the employer’s worksite and its parking lot. Starrett, 488 N.W.2d at 274 ("[T]ravel between the employer's parking lot and the main premises is considered to arise out of and in the course of employment.”). Thus, the dissent's citations to cases in which an employee was traveling to a place not controlled by the employer are inapposite. See Blanks v. Oak Ridge Nursing Home, 281 N.W.2d 690, 690 (Minn. 1979); Bronson v. Joyner’s Silver & Electroplating, Inc., 268 Minn, 1, 127 N.W.2d 678, 680 (1964); Sommers v. Schuler Chocolates, Inc., 239 Minn. 180, 58 N.W.2d 194, 196 (Minn. 1953).


, The dissent incorrectly posits that our opinion makes an employer liable for an employee injury occurring “miles away” from the workplace so long as the employee was en route to an employer-owned parking lot. That, of course, is not this case. An employee’s walk to a parking lot that is abnormally far from the workplace would not be "reasonably incidental to employment.” Starrett, 488 N.W.2d at 274.